                Case 3:17-cv-04426-JST Document 335 Filed 08/22/19 Page 1 of 5


           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               LEO L. LAM - # 181861
           3   llam@keker.com
               MATTHEW M. WERDEGAR - # 200470
           4   mwerdegar@keker.com
               JUSTINA K. SESSIONS - # 270914
           5   jsessions@keker.com
               BAILEY W. HEAPS - # 295870
           6   bheaps@keker.com
               DAVID J. ROSEN - # 296139
           7   drosen@keker.com
               ANNA PORTO - #319903
           8   aporto@keker.com
               633 Battery Street
           9   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          10   Facsimile:     415 397 7188

          11   Attorneys for Defendant
               ZSCALER, INC.
          12
                                           UNITED STATES DISTRICT COURT
          13
                                          NORTHERN DISTRICT OF CALIFORNIA
          14
                                              SAN FRANCISCO DIVISION
          15
               SYMANTEC CORPORATION,                          Case No. 3:17-cv-04426-JST
          16
                             Plaintiff,                       REPLY TO OPPOSITION TO MOTION
          17                                                  FOR RELIEF FROM NONDISPOSITIVE
                      v.                                      PRETRIAL ORDER OF MAGISTRATE
          18                                                  JUDGE
               ZSCALER, INC.,
          19                                                  Ctrm:      9 – 19th Floor
                             Defendant.                       Judge:     Honorable Jon S. Tigar
          20
                                                              Date Filed: December 12, 2016
          21                                                  Trial Date: June 15, 2020

          22

          23

          24
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
          25

          26

          27

          28

                                    REPLY ISO MOTION FOR RELIEF FROM NONDISPOSITIVE
                                          PRETRIAL ORDER OF MAGISTRATE JUDGE
                                                 Case No. 3:17-cv-04426-JST
1341084
                    Case 3:17-cv-04426-JST Document 335 Filed 08/22/19 Page 2 of 5


           1   I.       INTRODUCTION

           2            The Magistrate Judge’s Order preventing the deposition of Richard Hill rested on two

           3   factual findings: (1) that “[i]t is implausible to suggest that in the hours, or perhaps minutes,

           4   between Clark’s resignation and Hill’s appointment and participation in the earnings call, Hill

           5   could have acquired any unique, non-repetitive information”; and (2) that “any number of people”

           6   could testify to Mr. Hill’s statements. ECF 303 (“Order”) at 4. Both were clearly erroneous.

           7   Rather than defend those factual findings, Symantec attempts to muddy the waters, arguing that

           8   Zscaler has made new arguments for the first time on appeal and that Zscaler has misunderstood

           9   the Magistrate Judge’s order. On both scores, Symantec is wrong; in the end, Symantec never

          10   presents a coherent defense of the clearly erroneous factual findings. The Court should thus set

          11   them aside and order Mr. Hill to sit for a short deposition. Mr. Hill made statements highly

          12   relevant to and indeed directly contradicting Symantec’s damages contentions in this case, and no

          13   other Symantec deponent has been able to explain the bases for Mr. Hill’s statements. Nor has

          14   Symantec produced documents that explain them. Under these circumstances, the Apex doctrine

          15   does not justify a protective order.

          16   II.      ARGUMENT

          17            A. The Magistrate Judge clearly erred in finding it “implausible to suggest that” Mr. Hill

          18   “could have” gained “unique, non-repetitive information” in the short period of time between his

          19   May 9, 2019 appointment as Interim CEO and his speaking on Symantec’s earnings call later that

          20   day. Order at 4. As Zscaler explained in its Motion, the premise underlying the factual finding is

          21   wrong: Mr. Hill had ample opportunity to gain such knowledge in the many months prior when

          22   he served as a Symantec board member and advisor. Opening Br. at 3-4, ECF 308-3. Moreover,

          23   the Magistrate Judge’s premise was undercut by Mr. Hill’s own statements cataloguing how he

          24   “could have” obtained unique, non-repetitive information. The supposition that Mr. Hill—who

          25   was chosen by Symantec’s Board of Directors to serve as the company’s CEO—could not have

          26   gained any unique, non-repetitive information in many months around the company is simply not

          27   supportable.

          28            Symantec’s rejoinder that Zscaler fails to identify the specific “unique, non-repetitive
                                                                  1
                              REPLY TO OPPOSITION TO MOTION FOR RELIEF FROM NONDISPOSITIVE
                                          PRETRIAL ORDER OF MAGISTRATE JUDGE
                                                  Case No. 3:17-cv-04426-JST
1341084
                Case 3:17-cv-04426-JST Document 335 Filed 08/22/19 Page 3 of 5


           1   information” that Mr. Hill acquired serving on the company’s Board, advising its former CEO,

           2   interacting with its sales organization, and working with its management team, Opp. at 4-5, ECF

           3   328-4, misses the point. Those dealings, over the course of many months, show that, contrary to

           4   the challenged factual finding, Mr. Hill had sufficient opportunity to acquire unique, non-

           5   repetitive information. In any event, Symantec is wrong that Zscaler failed to identify the unique,

           6   non-repetitive knowledge Mr. Hill has obtained: since first seeking to depose Mr. Hill, Zscaler

           7   has consistently pointed to Mr. Hill’s unexplained statements on the May 9 earnings call—e.g.,

           8   “[t]he move to the cloud was quicker than [Symantec] thought,” “[w]e were behind with our

           9   product offering,” “we had a weakness in our cloud solution”—as the basis for its request to

          10   depose an Apex witness.

          11          Symantec’s “waiver” argument fares no better. See Opp. at 2-3. Symantec argues that,

          12   because Zscaler did not specifically identify the various opportunities Mr. Hill had to gain unique,

          13   non-repetitive knowledge in prior proceedings, it cannot do so on appeal. Zscaler specified some

          14   but not all the ways in which Mr. Hill “could have” gained such knowledge (see Opening Br. 3)

          15   because Symantec did not argue before the Magistrate that Mr. Hill lacked such opportunities.

          16   Presumably, Symantec did not argue that Mr. Hill lacked the requisite knowledge to make the

          17   statements in question because that would amount to an admission that Symantec’s CEO made

          18   uninformed or reckless statements on an earnings call. In any event, it would be unfair to fault

          19   Zscaler for not specifying all the problems with an unanticipated factual issue that was not even

          20   raised by Symantec in its motion. Indeed, barring parties from addressing on appeal factual

          21   findings not specifically urged below would immunize from appellate scrutiny any sua sponte

          22   finding that departs from the specific arguments pressed by the parties. Zscaler is aware of no

          23   decision endorsing that odd result.

          24          The case Symantec relies on does not suggest that Zscaler cannot address factual findings

          25   by the Magistrate Judge. See Opp. 3 (citing Greenhow v. Sec’y of Health & Human Servs., 863

          26   F.2d 633, 638–39 (9th Cir. 1988), overruled by United States v. Hardesty, 977 F.2d 1347 (9th Cir.

          27   1992)). The appellant there urged, for the first time on appeal, a new basis for the ultimate relief

          28   he sought. See 863 F.2d at 638 (arguing that he fell outside the scope of a particular regulation
                                                                 2
                             REPLY TO OPPOSITION TO MOTION FOR RELIEF FROM NONDISPOSITIVE
                                         PRETRIAL ORDER OF MAGISTRATE JUDGE
                                                 Case No. 3:17-cv-04426-JST
1341084
                   Case 3:17-cv-04426-JST Document 335 Filed 08/22/19 Page 4 of 5


           1   that had been applied against him in administrntive proceedings). By contrnst, Zscaler has

           2   consistently explained that Mr. Hill 's deposition is waiTanted because of statements he made on

           3   the May 9 eainings call that no one else has been able to explain. The other decision cited by
           4   Symantec, Opp. 3 (citing United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000)), is even

           5   fmther afield. There the appellant introduced new evidence. Zscaler has not done so here,

           6   relying on the same materials as cited to Magistrate Judge Hixson: the transcript of the May 9
           7   earnings call (cited on pages 4 and 5 of discove1y letter brief at ECF 297) and the deposition

           8   transcripts of other Symantec employees (same).
           9           B. The Magistrate Judge also ened in finding that "any number of people" could testify to

          10   Mr. Hill 's statements. Contraiy to Symantec's characterization, Zscaler does not wish to depose

          11   Mr. Hill about "general trend[s]" in Symantec's business, which Zscaler agrees can be generally
          12   addressed by lower-level deponents. Here, Mr. Hill 's deposition is necessaiy to address the bases

          13   for ve1y specific statements made on the earnings call. Zscaler has tried to elicit that infonnation

          14   from others-and from requests for production-and no one has been able to provide it. 1 Under

          15   those circumstances, the Apex doctrine does not shield Mr. Hill from deposition.

          16   III.    CONCLUSION

          17           Depositions, even of Apex witnesses, should only be prohibited in "extraordinaiy

          18   circumstances." Affinity Labs of Texas v. Apple, Inc. , No. C 09-4436 CW (JL), 2011 WL

          19   1753982, at *15 (N.D. Cal. May 9, 2011). Given the relevance of Mr. Hill's public statements

          20   and Symantec's inability to provide any discove1y explaining the bases for those statements,

          21   Symantec cannot meet its burden to show that extraordinaiy circumstances exist here. The

          22   factual findings by the Magistrate Judge in rnling to the contraiy ai·e cleai·ly enoneous and do not

          23   support the conclusion that Symantec has met its heavy burden. The Comi should thus set aside

          24   the Magistrate's findings and order Mr. Hill to sit for a brief deposition.

          25
               1
                Mr. Campbell could not ex lain Mr. Hill's statement about a weakness in S
          26   solutioll' he testified that

          27

          28

                             REPLY TO OPPOSITION TO MOTION FOR RELIEF FROM NONDISPOSITIVE
                                         PRETRIAL ORDER OF MAGISTRATE JUDGE
                                                 Case No. 3:l 7-cv-04426-JST
1341084
                Case 3:17-cv-04426-JST Document 335 Filed 08/22/19 Page 5 of 5


           1   Dated: August 22, 2019                         Respectfully submitted,

           2                                                  KEKER, VAN NEST & PETERS LLP

           3
                                                        By:   /s/ Bailey W. Heaps
           4
                                                              ROBERT A. VAN NEST
           5                                                  LEO L. LAM
                                                              MATTHEW M. WERDEGAR
           6                                                  JUSTINA K. SESSIONS
                                                              BAILEY W. HEAPS
           7                                                  DAVID J. ROSEN
                                                              ANNA PORTO
           8
                                                              Attorneys for Defendant
           9                                                  ZSCALER, INC.

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                        4
                           REPLY TO OPPOSITION TO MOTION FOR RELIEF FROM NONDISPOSITIVE
                                       PRETRIAL ORDER OF MAGISTRATE JUDGE
                                               Case No. 3:17-cv-04426-JST
1341084
